DETAILED ACTION
 	This Office Action is in response to the amendment filed on 11/24/2021 in which claims 1, 5-6, 8, 12-13, 15, 18-19 are presented for examination on the merits. Claims 1, 5-6, 8, 12-13, 15, 18-19, now re-numbered as claims 1-9 are pending.
Notice of Pre-AIA  or AIA  Status

 	The present application is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 11/07/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.			 								Allowable Subject Matter
1.	  Claims 1, 5-6, 8, 12-13, 15, 18-19 are allowed over prior art of record.

Reasons for Allowance
2. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 8, and 15 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Suh et al. (US 20200051074 A1, prior art on the record) discloses a method for approving use of a card using a token ID, including steps of: (a) on condition that a registration process of registering, in a blockchain database, a card token ID corresponding to card information on a user, user identification information to be used for identifying the user, a push token ID corresponding to an app installed on a user 
 Further, Suh et al. discloses that the financial server includes a 1-st financial server and a 2-nd financial server, and wherein, at the step of (c), the intermediary server performs (i) a process of transmitting the approval request information, a process of instructing the 1-st financial server to verify the order data included in the approval request information by referring to the order data registered in the blockchain database, wherein the order data corresponds to the card token ID included in the approval request information, and if the order data is determined as valid, a process of instructing the 1-st financial server to transmit an approval request for the order data to the 2-nd financial server and (ii) if the approval result information is transmitted from the 2-nd 
Abdelsamie (US 20210256536 A1, cited in PTO-892) discloses a method for environmental credit scoring of a plurality of users and partners is provided. The method comprises registering a plurality of sites, users, partners, and verifiers by assigning a unique user identifier. The method also comprises creating a plurality of request identifier for a plurality of combinations; receiving a plurality of request identifiers from each of the plurality of user devices, partners devices, verifier devices, and one or more site devices and point of service systems; matching each of the stored plurality of request identifiers with the received plurality of request identifiers to verify the plurality of request identifiers; generating one or more challenges; transmitting the one or more challenges to the each of the plurality of devices; receiving a plurality of unique device identifiers for each of the plurality of devices; receiving one or more data records comprising biometric data of each of the plurality of users, partners, and verifiers; receiving one or more data records comprising site images, videos, and/or live videos of each of the sites; receiving one or more data records comprising geographical location data of each site devices, point of service systems, user devices, partner devices, and verifier devices; extracting one or more features and biometric features from the one or more data records of each of the plurality of sites, users, partners, and verifiers (Abdelsamie, 0010).
	Although, the cited references above are from same or similar fields of endeavor however, the applicant’s invention is directed to a system that includes a processor and memory, wherein the processor is configured to perform one or more of authenticate to 
	The subject matters of the independent claims 1, 8, 12, and 15 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “..  authenticate the service node to a first client node; receive a request from the first client node to access data stored in a blockchain ledger common to the first client node and to a second client node, the request comprising parameters and a request token; generate a receipt key that corresponds to the data access request; share data with a second client node based on the request token and the receipt key; and store a computed result for the data access request, the request token, and the receipt key in the ledger..” in combination with the rest of the limitations recited in the independent claim 1.
 	Independent claims 8 an 15 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
				Conclusion
3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498